Citation Nr: 0110999	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-05 785	)	DATE
	)
	)


THE ISSUE

Whether an April 1949 decision of the Board of Veterans' 
Appeals denying entitlement to service connection for 
bronchial asthma should be revised or reversed on the grounds 
of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in April 1949.


FINDING OF FACT

The pleadings submitted by the moving party alleging clear 
and unmistakable error in the April 1949 Board decision do 
not clearly and specifically set forth the Board's claimed 
error of fact or law and why the result in the decision would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
April 1949 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 2000).

Review to determine whether clear and unmistakable exists in 
a case may be instituted by the Board on its own motion, or 
upon request of a claimant at any time after the decision is 
made.  38 U.S.C.A. § 7111(c) and (d).  A request for revision 
is to be submitted directly to the Board and decided by the 
Board on the merits, 38 U.S.C.A. § 7111(e), and a claim filed 
with the Secretary requesting such reversal or revision is to 
be considered a request to the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to provisions 
set forth in 38 C.F.R. §§ 20.1400-1411 (2000).  According to 
these regulations, clear and unmistakable error is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, clear and unmistakable error is 
present when either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were ignored or 
incorrectly applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  
However, for a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b)(2).

The Board's Rules of Practice further provide that while 
material included in the record on the basis of the 
aforementioned Rule (20.1403(b)(2)) is not considered new 
evidence, no new evidence will be considered in connection 
with the disposition of the motion.  38 C.F.R. § 20.1405(b) 
(emphasis added).  

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).

Examples of situations that are not clear and unmistakable 
include, a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; the Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, allegations based on 
improper evaluation of evidence, i.e., a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d)(1)-(3).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition, a motion for clear and unmistakable error in a 
Board decision must satisfy specific pleading requirements, 
and if it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  The motion must set forth clearly and 
specifically the alleged error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

The above-cited regulatory authority was published with the 
specific intent to codify the current requirements for a 
viable claim of clear and unmistakable error that the United 
States Court of Appeals for Veterans Claims (the Court) has 
defined for claims of clear and unmistakable error in rating 
decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992) 
(en banc); Damrel v. Brown, 6 Vet. App. 242 (1994). Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Crippen v. 
Brown, 9 Vet. App. 412 (1996) and Berger v. Brown, 10 Vet. 
App. 166 (1997).

With respect to the above, the Board notes that Congress 
intended that VA adopt the Court's interpretation of the term 
"clear and unmistakable error."  The notice of proposed 
rulemaking, 63 Fed. Reg. 27534, 27536 (1998), reflects that 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [clear and unmistakable error]."  
143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks 
of Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

The Board may therefore rely on the well-established 
precedent of the Court on what exactly constitutes a valid 
claim of clear and unmistakable error, such as is set forth 
in Russell, Damrel, and Fugo.

In its decision of April 1949, the Board denied a claim of 
entitlement to service connection for bronchial asthma on the 
basis that the disorder had clearly and unmistakably 
preexisted service and had not been aggravated by his brief 
period of service.  It is also noted that one of the three 
Board members who signed the decision, E. A. Martin, M.D., 
was also a licensed physician.  Evidence of record and 
considered by the Board in April 1949 included the service 
medical records and post-service medical reports from two 
private physicians.  The veteran was on active duty for two 
months, seven days from December 1944 to February 1945.  The 
service medical records included hospital summary reports 
from two different hospitalizations during that short period 
of time.  The first of these reports indicated that the 
veteran's asthma was not deemed to be in line of duty (LOD) 
as it preexisted service; the second report of 
hospitalization, indicated that the veteran's asthma was 
deemed to be in line of duty by reason of aggravation.  A 
certificate of disability for discharge indicated that the 
veteran had chronic bronchial asthma, which existed prior to 
entering into service, was aggravated by active service, and 
was in line of duty.  

In November 1999, the moving party filed a request for 
reconsideration of the Board's April 1949 decision.  He 
asserted that the Board's 1949 decision was clearly and 
unmistakably erroneous in that his service medical records 
did show that there had been some aggravation in his pre-
existing asthma during service.  He also contended that the 
Board's 1949 decision was clearly and unmistakably erroneous 
in that it failed to consider 38 C.F.R. § 3.380, with regard 
to diseases of allergic etiology.  

The request for reconsideration of the Board's April 1949 
decision was subsequently denied by the Board's Senior Deputy 
Vice Chairman, by direction of the Chairman, in an undated 
letter.  The Senior Deputy Vice Chairman found that the 
Board's decision contained findings of fact that had a 
plausible basis in the record, that the decision was 
consistent with the available evidence and applicable 
law/regulations, and that it contained clearly stated reasons 
and bases for the decision.  

In March 2000, the moving party's representative submitted a 
brief in support of the motion for revision of the Board's 
April 1949 decision on the basis of clear and unmistakable 
error.  In essence, it reiterated the moving party's November 
1999 request for reconsideration with regard to his pleadings 
of clear and unmistakable error in the April 1949 decision.  
The moving party also submitted an additional statement in 
January 2001, which essentially repeated his earlier 
contentions.  

In this case, the moving party has not demonstrated that the 
Board's April 1949 decision contains "clear and unmistakable 
error".  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this respect, the moving party has raised a generic 
allegation of error concerning the April 1949 Board decision, 
but not necessarily the discrete issue of clear and 
unmistakable error.  The moving party has alleged that the 
April 1949 decision was the product of error essentially 
because the decision failed to conclude that the evidence 
demonstrated that his bronchial asthma, which had preexisted 
his induction into service, had been aggravated during active 
service.  This argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of clear and unmistakable error.  See 38 C.F.R. § 
20.1403(d)(3); see also Luallen, supra.

With regard to the moving party's contention that the Board 
failed in 1949 to apply the provisions of 38 C.F.R. § 3.380, 
the Board sees no indication that the 1949 Board decision 
denied the claim on that basis.  The predecessor of that 
regulation was Veterans Administration Technical Bulletin 8-
101, issued on November 18, 1948, and is similar to the 
current regulation.  However, the 1949 decision did not deny 
the claim because the disability was constitutional or 
developmental, but rather that the disability was not 
aggravated in service.  

It has also been argued that the determination by the service 
department and the service physician that the veteran's 
asthma was LOD and aggravated by service were in direct 
contradiction to the 1949 Board decision.  However, such LOD 
determination by the service was not binding on the VA in 
1949.  Although 38 C.F.R. § 3.66 (1949) stated that the 
records of service departments would be accepted in 
determining line of duty status of diseases and injuries that 
occurred in service, it also stated that consideration of 
legal presumptions of other VA laws might warrant a different 
finding.  Furthermore, 38 C.F.R. § 3.66 (1949) did not apply 
to disabilities claimed on the basis of aggravation.  
Finally, it is noted that the Board based its denial in 1949 
on a finding that the veteran's preexisting asthma did not 
increase in severity during his two months of service but 
rather the evidence showed the same level of disability prior 
to his entry into service.  Under the law in effect at that 
time, if the preexisting condition did not increase in 
severity during service, there could be no aggravation.  See 
38 C.F.R. § 3.63 (1949).  This again, is an example of 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of clear and unmistakable error.  See 38 C.F.R. § 
20.1403(d)(3); see also Luallen, supra.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
April 1949 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
This law rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, to eliminate the well-grounded claim 
requirement, and requires the Secretary to provide additional 
assistance in developing all facts pertinent to a claim for 
benefits under title 38 of the United States Code.  In the 
instant case the Board finds that there is no further "duty 
to assist" and that any potentially applicable notice 
provisions of the VCAA, as discussed in Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), have been met as 
the evidence which may be considered on a claim for clear and 
unmistakable error is only that evidence of record at the 
time of the Board's April 1949 decision.  Thus, the moving 
party is not prejudiced by the Board's proceeding with the 
issuance of this decision on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



ORDER

The motion for revision of the April 1949 Board decision on 
the grounds of clear and unmistakable error is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 




